UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7173



JACOB LEON MITCHELL,

                                              Plaintiff - Appellant,

          versus


VIRGINIA PENINSULA REGIONAL JAIL, Officer in
Charge; SERGEANT BOYD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-256-AM)


Submitted:   October 20, 1998             Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jacob Leon Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jacob Leon Mitchell, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915A (West Supp. 1998). We have re-

viewed the record and the district court’s opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Mitchell v. Virginia Peninsula

Regional Jail, No. CA-98-256-AM (E.D. Va. Feb. 23, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2